Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 20, 2016

                                     No. 04-16-00452-CR

                                 Jose Guadalupe AGUIRRE,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR7206
                        Honorable Lorina I. Rummel, Judge Presiding


                                        ORDER
         Appellant’s unopposed motion to file amended opening brief is granted. The appellee’s
brief is due January 16, 2017.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court